UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SIMONE GREGGS,                                   :
                                                 :
       Plaintiff,                                :       Civil Action No.:      13-cv-1001 (RC)
                                                 :
       v.                                        :       Re Document No.:       3
                                                 :
AUTISM SPEAKS,                                   :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                     DENYING PLAINTIFF’S MOTION TO APPOINT COUNSEL

                                      I. INTRODUCTION

       This litigation arises out of an employment discrimination and contract dispute between

the plaintiff, currently proceeding pro se, and her former employer. At the time of filing the

complaint, Allison M. Black-McIver was on record as counsel for the plaintiff. Since then

plaintiff has terminated Ms. Black-McIver as her counsel due to a disagreement over Ms. Black-

McIver’s work in Plaintiff’s case. Plaintiff now moves for an appointment of counsel. Because

the plaintiff has not sufficiently demonstrated her need for court-appointed counsel, the Court

will deny the motion without prejudice.


                               II. FACTUAL BACKGROUND

       On July 1, 2013, Simone Greggs (plaintiff) filed a complaint against her former

employer, Autism Speaks (defendant), alleging race discrimination under 42 U.S.C. §1981,

failure to accommodate and retaliation under the Americans with Disabilities Act, and breach of

contract under D.C. law. See Compl., ECF No.1. Allison Black-McIver was counsel of record for

Plaintiff at the time the complaint was filed. Ms. Greggs alleges that she had to borrow money
from a family member to pay for Ms. Black-McIver’s initial services. See Pl’s Mot. Appt.

Counsel, ECF No. 3. Ms. Greggs terminated her relationship with Ms. Black-McIver on

September 8, 2013, alleging that Ms. Black-McIver was untimely and uncommunicative. Pl’s.

Mot. Appt. Counsel, ECF No. 3. Ms. Greggs now seeks court-appointed counsel, alleging in her

single-page motion that she “can’t find anyone who will take” her case and that she is an

unemployed, full-time student at the University of Maryland University College. Id.


                        III. COURT APPOINTMENT OF COUNSEL

                                        A. Legal Standard

       A civil plaintiff is not guaranteed counsel. See Gaviria v. Reynolds, 476 F.3d 940, 943

(D.C. Cir. 2007). However, federal courts are authorized by statute to “request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (2006); accord Willis v.

FBI, 274 F.3d 531, 532 (D.C. Cir. 2001). In determining whether it is appropriate to appoint

counsel to a pro se litigant proceeding in forma pauperis,1 courts in this district consider the

following factors:

       (i) the nature and complexity of the action;

       (ii) the potential merit of the pro se party’s claims;

       (iii) the demonstrated inability of the pro se party to retain counsel by other
       means; and

       (iv) the degree to which the interests of justice will be served by appointment of
       counsel, including the benefit the Court may derive from the assistance of the
       appointed counsel.

D.D.C. Civ. R. 83.11(b)(3); Gaviria, 476 F.3d at 943 (citing Rule 83.11 as “the appropriate

metric for evaluating appointment of counsel”).

       1
        The Court notes that Plaintiff has not moved to proceed in forma pauperis pursuant to
28 U.S.C. § 1915.

                                                  2
        In cases involving the causes of action Plaintiff asserts here, courts consider a slightly

different set of factors: “(1) the ability of the plaintiff to afford an attorney; (2) the merits of the

plaintiff’s case; (3) the efforts of the plaintiff to secure counsel; and (4) the capacity of the

plaintiff to present the case adequately without aid of counsel.” Poindexter v. FBI, 737 F.2d

1173, 1185 (D.C. Cir. 1984); see also Robinson-Reeder v. Am. Council on Educ., 626 F. Supp.

2d 11, 16 (D.D.C. 2009) (Title VII); Sconion v. Thomas, 603 F. Supp. 66, 68 (D.D.C. 1984)

(Title VII and Rehabilitation Act). The D.C. Circuit has noted that our “local rule differs only

slightly from the Poindexter factors . . . .” Willis, 274 F.3d at 533. Because Plaintiff is currently

proceeding pro se, the Court will construe her filings more liberally than it would the formal

pleadings or legal briefs drafted by lawyers. See Thompson v. HSBC Bank USA, N.A., 850 F.

Supp. 2d 269, 273 (D.D.C. 2012).

                                             B. Analysis

        Plaintiff’s single-page motion gives the Court very little information from which to

evaluate whether Plaintiff should be appointed counsel. The motion states that Plaintiff has paid

her previous counsel, Allison M. Black-McIver, all the money that she had, totaling $2900. Pl.’s

Mot. Appt. Counsel, ECF No. 3. Plaintiff further states that she is “unable to find anyone who

will take [her] case” and is currently an unemployed full-time student at the University of

Maryland University College. These facts provide the Court with an insufficient basis to assess

whether Plaintiff is able to afford counsel through other means, such as temporary income,

savings, or by entering into a contingency arrangement. Although “a court should not insist that a

plaintiff be destitute,” Poindexter, 737 F.2d at 1186, a party seeking court-appointed counsel in a

civil matter should present at least some evidence of financial need aside from the lack of a

permanent job. Moreover, Plaintiff was able to afford the assistance of counsel to at least draft



                                                    3
the complaint. And at this early stage of the litigation, the Court has no way of assessing the

merits of the plaintiff’s case.

        Plaintiff’s brief also fails to describe the extent of her efforts (if any) to secure counsel.

While Plaintiff’s motion implies that she has tried and failed to obtain counsel, “the plaintiff’s

showing of diligence requires more than ‘pass[ing] the matter over with . . . casual

comment . . . .’” Poindexter, 737 F.2d at 1188 (first and second alterations in original) (quoting

Arnold v. Speedgrip Chuck, Inc., 524 F. Supp. 679, 682 (N.D. Ind. 1981)). The Court simply

cannot assess Plaintiff’s efforts without more information such as, for example, her number of

contacts with potential counsel.

        Finally, based on the filings she has made with the Court so far, Plaintiff appears capable

of representing her interests without the assistance of counsel. The complaint appears as though

it were drafted with the assistance of counsel and sets forth a cogent narrative of Plaintiff’s

allegations. Moreover, this case—which involves a fairly straightforward set of employment

discrimination and contract claims—does not appear to involve any complex testimony, difficult

legal issues, or unsettled law to such a degree that lawyering skills would be required at this

juncture. See id. at 1189. The Court notes that plaintiff is a student at a well-known university

and, as such, is likely capable of adequately setting forth her position without the aid of counsel.

On balance, the Court does not find it appropriate to appoint counsel at this time.




                                        IV. CONCLUSION

        For the foregoing reasons, the Court will deny without prejudice Plaintiff’s motion to

appoint counsel. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.

                                                   4
Dated: October 22, 2013       RUDOLPH CONTRERAS
                              United States District Judge




                          5